Citation Nr: 0016559	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran has a diagnosis of PTSD based upon reported 
stressful experiences in Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on the report of a VA hospitalization from December 
1995 to January 1996, which contains a diagnosis of PTSD and 
a discussion of this disability in the context of the 
veteran's reported stressful experiences in Vietnam.  
However, for reasons detailed below, the Board will not 
render a decision on the merits of this claim at the present 
time.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is initially found to 
be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In this case, the veteran's claim for service connection 
encompasses PTSD, and the Board observes that the RO has 
contacted the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) for assistance 
in verifying the veteran's alleged in-service stressors.  
However, in an October 1999 letter, the Unit Records Center 
indicated that "Morning Reports," containing information on 
daily personnel actions, might be helpful in adjudicating the 
veteran's claim and could be obtained from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  To 
date, however, the RO has not contacted the NPRC so as to 
obtain such reports.  

Also, the veteran's claim encompasses psychiatric disorders, 
aside from PTSD, and the Board observes that the veteran has 
been diagnosed with such disorders as an unspecified 
psychosis and bipolar affective disorder.  However, to date, 
the veteran has not undergone a VA psychiatric examination to 
determine the nature and etiology of his current psychiatric 
disorder(s).  This examination should be accomplished prior 
to further action by the Board.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC for 
the purpose of retrieving "Morning 
Reports" for the veteran's military 
unit.  If such reports are retrieved, the 
RO should add them to the record.   The 
RO should also add to the record a brief 
report addressing the question of whether 
either a claimed stressor or 
participation in combat with the enemy 
during service has been verified.

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the etiology, nature, and 
extent of his current psychiatric 
disorder(s).  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each psychiatric disorder 
noted upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that any of the veteran's diagnosed 
disorders, other than PTSD, are 
etiologically related to his period of 
service.  An opinion regarding the 
etiology of PTSD, if present, should only 
be provided if either a claimed stressor 
or participation in combat with the enemy 
has been verified.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims (Court) has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



